THE COURT.
Petitioner seeks by a writ of habeas corpus to obtain his release from imprisonment under an order of the Superior Court of Los Angeles adjudging him in contempt of court. This case arises from the attempt of the Attorney General to enjoin the activities of the Annenberg racing news service which is described in Kreling v. Superior Court, ante, p. 884 [118 Pac. (2d) 470] (this day decided). The petitioner was one of the defendants in People v. Annenberg, Superior Court of Los Angeles, No. 451,935. He was adjudged in contempt of court for a violation of the preliminary injunction issued in that case. The terms of the preliminary injunction involved here are identical with the terms of the restraining order in the same case which was involved in Kreling v. Superior Court, supra. We hold, therefore, upon the authority of that case and People v. Lim, ante, p. 872 [118 Pac. (2d) 472] (this day decided), that the court exceeded its authority in granting the injunction. The petitioner must be discharged, and it is so ordered.
Respondent’s petition for a rehearing was denied November 27, 1941.